 1   MICHAEL J. MICELI, ESQ.
     Nevada Bar No. 010151
     PITARO & FUMO CHTD.
 2   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 3   (702) 382-9221Fax: (702) 474-4210
     Email: michaeljmiceli@gmail.com
 4   Attorney for Defendant
     MARCUS MILLNER
 5
                                             UNITED STATES DISTRICT COURT
 6
                                                    DISTRICT OF NEVADA
 7
 8
      UNITED STATES OF AMERICA,
 9                                                                       Case No. 2:20-CR-313-APG-BNW
                         Plaintiff,
10
      vs.
11
      MARCUS MILLNER,
12
                         Defendant.
13                        STIPULATION AND ORDER TO MODIFY PRETRIAL RELEASE
              IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPER BURTON, Assistant United
14
     States Attorney, counsel for the United States of America, and MICHAEL J. MICELI, ESQ., counsel for MARCUS
15   MILLNER; that Defendant’s terms of pretrial release be amended as detailed below.
16            1.       On December 16, 2020, as a term of his pretrial release, Millner was ordered to satisfy all outstanding

17                     warrants within 120 days and provide verification to pretrial services.

18            2.       Counsel for the United States and counsel for Millner hereby stipulate and agree to give Millner an additional

19                     90 from the filing of this agreement for Millner to satisfy his outstanding warrants and provide verification to

                       pretrial services.
20
                       DATED this 30th day of April, 2021.
21
22     /S/ Michael J. Miceli, Esq.                                                  /S/ Christopher Burton, AUSA      .
     MICHAEL J. MICELI, ESQ.                                                        CHRISTOPHER BURTON
23   Nevada Bar No. 10151                                                           Assistant United States Attorney
     601 Las Vegas Blvd. S.                                                         501 Las Vegas Blvd. S., Ste. 1100
24   Las Vegas, Nevada 89104                                                        Las Vegas, NV 89101
     Attorney for Defendant                                                         Attorney for the United States
25            IT IS SO ORDERED.
26
                                                                           _______________________________
27                                                                         DISTRICT COURT JUDGE
                                                                           DATED: May 4, 2021
28




                                                                   -1-
